Citation Nr: 1609267	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a back disorder, to include arthritis.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record on appeal.  

In October 2014, the Board denied service connection for a sleep disorder and a back disorder and declined to reopen service connection for hepatitis.  However, the Board reopened service connection claims for an acquired psychiatric disorder and a heart condition and remanded those claims as well as an increased rating claim for bilateral hearing loss for further development.

Subsequently, the Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2015 Order, that incorporates a September 2015 joint motion for remand (JMR), the Court partially vacated the November 2014 Board decision only to the extent that it denied the Veteran's claims of entitlement to service connection for a sleep disorder and a back disorder, and remanded the matter for compliance with the terms of the JMR.  Accordingly, such claims are again before the Board for consideration.

Relevant to the issues remanded in October 2014, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Veteran appealed the Board's October 2014 denial of his claims for service connection for a back disorder and a sleep disorder.  In September 2015, the Court approved the parties' JMR, partially vacated the October 2014 Board decision only to the extent that it denied the Veteran's claims of entitlement to service connection for a sleep disorder and a back disorder, and remanded the matter for compliance with the terms of the JMR.  The JMR specified that remand was needed to provide the Veteran with VA examinations to assess the nature and etiology of his claimed back and sleep disorders and to allow the Veteran to submit any new evidence pertaining to these claims.  Accordingly, remand is also warranted for compliance with the September 2015 Order.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims for service connection for back and sleep disorders.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Oklahoma City VA facility dated from April 2012 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of his back disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Following a review of the relevant evidence, the examiner must address the following questions:

(a) The examiner should identify all current disabilities referable to the back, including degenerative joint disease. 

(b) For each currently diagnosed back disorder, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that such had its onset in, or is otherwise related to, his active duty service, to include his in-service duties as a cannoneer, which required him to lift and carry heavy artillery.  In offering such opinion, the examiner should consider Dr. Ellis's April 2013 opinion that the Veteran's back disorder was as likely as not due to and a consequence of his military service.

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran manifested arthritis of the low back within one year of his service discharge in June 1971 ( i.e., by June 1972), and, if so, describe the manifestations.

In rendering the requested opinions, the examiner should consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed sleep disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Following a review of the relevant evidence, the examiner must address the following questions:

Following a review of the relevant evidence, the examiner must address the following questions:

(a) The examiner should identify all currently diagnosed sleep disorders.  In doing so, the examiner should address whether any current sleep disturbance is a symptom or manifestation of a currently diagnosed acquired psychiatric disorder, to include depression and PTSD.

(b) If the Veteran has a diagnosed sleep disorder separate and distinct from an acquired psychiatric disorder, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that such had its onset in, or is otherwise related to, his active duty service.

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, all of the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

